J -S30033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

               v.


 ARCADIO MANDEZ,

                    Appellant                        No. 1241 EDA 2018
                 Appeal from the PCRA Order March 19, 2018
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0014277-2009
BEFORE: PANELLA, Pa, KUNSELMAN, J., and MUSMANNO, J.
MEMORANDUM BY MUSMANNO, J.:                               FILED JULY 22, 2019
      Arcadio Mandez ("Mandez") appeals from the March 19, 2018 Order
dismissing his Petition for relief filed pursuant to the Post Conviction Relief Act

("PCRA"). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      On July 9, 2010, following a non -jury trial, Mandez was convicted of
various crimes related to the sexual assault of an eleven -year -old child. The

trial court sentenced Mandez to an aggregate term of 10 to 20 years in prison.

Mandez did not file a direct appeal.

      On January 13, 2014, after having his direct appeal rights reinstated,
nunc pro tunc, Mandez filed a timely Notice of Appeal. This Court affirmed
Mandez's judgment of sentence, and the Pennsylvania Supreme Court denied

Mandez's Petition for allowance of appeal. See Commonwealth v. Mandez,

116 A.3d 697 (Pa. Super. 2014) (unpublished memorandum), appeal
denied, 121 A.3d 495 (Pa. 2015).
J -S30033-19



      On October 14, 2015, Mandez, pro se, filed the instant timely PCRA
Petition. The PCRA court appointed Mandez counsel, who filed an Amended

Petition, challenging the effectiveness of Mandez's trial counsel for failing to
file a motion for nominal bail under Pa.R.Crim.P. 600.           After filing   a

Pa.R.Crim.P. 907 Notice of Intent to Dismiss, the PCRA court dismissed the

Petition without a hearing. Mandez filed a timely Notice of Appeal.

      On appeal, Mandez presents the following question for our review: "Did

the PCRA [c]ourt err when it failed to grant relief to [Mandez,] who
demonstrated in his Amended Petition that [Pennsylvania Rule of Criminal
Procedure] 600 had been violated?" Brief for Appellant at 3.

            In reviewing the denial of PCRA relief, we examine whether
      the PCRA court's determination is supported by the record and
      free of legal error. To be entitled to PCRA relief, appellant must
      establish, by a preponderance of the evidence, that his conviction
      or sentence resulted from one or more of the enumerated errors
      in 42 Pa.C.S.[A.] § 9543(a)(2)....
Commonwealth v. Robinson, 82 A.3d 998, 1005 (Pa. 2013) (quotation
marks and citation omitted).

      Mandez alleges that his right to a speedy trial was violated when he was

held in pre-trial incarceration for 256 days. See Brief for Appellant at 7-14.
Mandez argues that he should have been released on nominal bail 180 days

after the Commonwealth had filed the Criminal Complaint.            Id. at 7-8.
According to Mandez, there were no continuances that would constitute
excludable time, and the Commonwealth did not exercise due diligence in
bringing Mandez's case to trial. Id. at 8-14.


                                     -2
J -S30033-19



       Mandez purports to challenge the effectiveness of his trial counsel for

failing to file a motion pursuant to Pa.R.Crim.P. 600. See Amended PCRA
Petition, 3/21/17, at ¶ 10(b); see also "Letter Brief," 3/21/17, at 3-4 (setting
forth the legal standard for an ineffective assistance of counsel claim).' To
prevail on a claim of ineffective assistance of counsel under the PCRA, a
petitioner must plead and prove by a preponderance of the evidence that
counsel's ineffectiveness "so undermined the truth -determining process that

no reliable adjudication of guilt or innocence could have taken place."        42

Pa.C.S.A. § 9543(a)(2)(ii). Specifically, a petitioner must establish that "the

underlying claim has arguable merit; second, that counsel had no reasonable

basis for his action or inaction; and third, that [the a]ppellant was prejudiced."

Commonwealth v. Charleston, 94 A.3d 1012, 1020 (Pa. Super. 2014). "A
PCRA    petitioner   must   address   each    of   these   prongs   on   appeal."

Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018).
       Mandez provides a lengthy discussion regarding the merits of his Rule

600 claim. However, Mandez fails to cite any authority or present any legal

argument in support of an ineffectiveness claim. Thus, Mandez addresses the

first prong of the ineffectiveness test, but fails to develop the remaining two
prongs of the ineffectiveness test. Because Mandez failed to properly develop



1- We note that Mandez does not explicitly frame the argument in his appellate
brief as an ineffectiveness of counsel claim. However, in light of Mandez's
Amended PCRA Petition, and his "Letter Brief" to the PCRA court, we will
review his claim as an assertion of ineffectiveness of counsel. See 42
Pa.C.S.A. § 9543(a)(2)(ii).
                                      -3
J -S30033-19



this issue for our review, it is waived. See Commonwealth v. Clayton, 816
A.2d 217, 221 (Pa. 2002) (stating that an "appellant's failure to develop any

argument at all concerning the second and third prongs of the ineffectiveness

test   ...   results in waiver of" the claim).

             Nevertheless, even if Mandez's claim had not been waived, we would

adopt the sound reasoning and determination of the PCRA court, and affirm

on this basis. See PCRA Court Opinion, 10/17/18, at 5-6 (wherein the PCRA

court concluded that Mandez's underlying claim lacked merit and Mandez was

not prejudiced by trial counsel's failure to file a Rule 600 motion).

             Order affirmed.


Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 7/22/19




                                            -4